Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Liu on 09-07-2022.
Changes to Claims:
Regarding Claim 1: Amend as follows:
A multi-function tool comprising:
a first socket body comprising a first sidewall defining a first socket within a first end of
the first socket body and a second socket, different than the first socket, within a second end of
the socket body opposite the first end, wherein the first socket body is aligned with a first axis;
a second socket body comprising a second sidewall defining a third socket within a first
end of the second socket body and different than the first and second sockets, wherein the second socket body is aligned with a second axis;
a blade comprising a cutting edge; and
a bridge extending along a longitudinal axis and connecting the first sidewall of the first
socket body to the second sidewall of the second socket body at opposing ends, wherein the first axis is substantially parallel to the second axis and the longitudinal axis is substantially
perpendicular to both the first axis and the second axis, wherein the bridge includes a receiving
hole passing through from one side of the bridge to the other side of the bridge through the
longitudinal axis, and wherein the second socket body comprises a receiving slot at an end
opposite to the third socket and aligned substantially parallel with the longitudinal axis of the
bridge;
wherein:
the bridge is configured to deliver rotational torque to a fastener engaged within one of
the first socket, the second socket, or the third socket,
the multi-function tool further comprises a second tool comprising a first shaft sized to
releasably engage the receiving slot and a second shaft extending from the first shaft at an
angled junction, the second shaft being sized to pass at least partially through the receiving hole in the bridge, and


defines a first channel extending through the first socket body from the first socket to the second socket,
wherein the first sidewall includes a slot aligned substantially parallel to the first axis,
wherein the blade is disposed within the slot with the cutting edge exposed within the first
channel, and
wherein the blade is aligned substantially parallel to the first axis.
Regarding Claim 9: Amend as follows:
Claim 9: (Canceled)
Regarding Claim 10: Amend as follows:
Claim 10: (Canceled)
Regarding Claim 11: Amend as follows:
Claim 11: The multi-function tool of Claim 1, wherein the blade is fixedly mounted on
a base sized to fit within the slot, and wherein the base is releasably engaged within the slot.
Regarding Claim 17: Amend as follows:
A multi-function tool comprising:
a first socket body comprising a first sidewall defining a first socket within a first end of
the first socket body and a second socket, different than the first socket, within a second end of
the socket body opposite the first end, wherein the first socket body is aligned with a first axis;
a second socket body comprising a second sidewall defining a third socket within a first
end of the second socket body, wherein the second socket body is aligned with a second axis;
a bridge extending along a longitudinal axis and connecting the first sidewall of the first
socket body to the second sidewall of the second socket body at opposing ends, wherein the first axis is substantially parallel to the second axis and the longitudinal axis is substantially perpendicular to both the first axis and the second axis; [and]
a detachable tool comprising a first shaft and a second shaft;
a blade comprising a cutting edge; and
wherein the second socket body comprises a receiving slot at an end opposite to the third
socket and aligned substantially parallel with a longitudinal axis of the bridge, the receiving slot
sized to releasably receive therein [a] said first shaft of [a] said detachable tool, wherein the
bridge includes a receiving hole passing through from one side of the bridge to the other side of
the bridge and sized to receive therein a tip of [a] said second shaft of the detachable tool, and
wherein  the first sidewall 
defines a first channel extending through the first socket body from the first socket to the second socket,
wherein the first sidewall includes a slot aligned substantially parallel to the first axis,
wherein the blade is disposed within the slot with the cutting edge exposed within the first
channel, and
wherein the blade is aligned substantially parallel to the first axis.
Regarding Claim 19: Amend as follows:
The multi-function tool of Claim 17,wherein the first shaft and the second shaft of the
detachable tool are joined at an angled junction.
Regarding Claim 20: Amend as follows:
The multi-function tool of Claim 19, wherein the detachable tool further comprises a third shaft coupled to and extending from the angled junction, and including a drive tip disposed at an end of the third shaft.
Claims 1, 3-8, 11-20 are allowed based on the amendments proposed by examiner and agreed to by the applicant.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Swank et al (US 6502483 B1) teaches
A multi-function tool comprising:
a first socket body (31) comprising a first sidewall (defined by wall 31) defining a first socket (37) within a first end of the first socket body(37 at top end of 31) and a second socket (39), different than the first socket (separate sockets), within a second end of the socket body opposite the first end (39 at bottom of 31), wherein the first socket body is aligned with a first axis (axis defined by the center of the first socket body);
a second socket body (35) comprising a second sidewall (wall defined by 35) defining a third socket (41) within a first end of the second socket body and different than the first and second sockets (41 is another socket located on a second socket body), wherein the second socket body (35) is aligned with a second axis (second axis defined by the center of 35); and
a bridge (33) extending along a longitudinal axis (see figure 1 of Swank) and connecting the first sidewall (wall defined by 31) of the first socket body to the second sidewall of the second socket body at opposing ends, wherein the first axis is substantially parallel (Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.” Therefore at 90 degrees this second axis would be parallel to the first axis) to the second axis and the longitudinal axis is substantially perpendicular to both the first axis and the second axis (See figure 1 where first socket body is perpendicular to the longitudinal axis of the bridge and “Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.” Therefore at 90 degrees this second axis would be perpendicular to the longitudinal axis”), and wherein the second socket body (35) comprises a receiving slot (circular hole at top end of 35 see figure 1 of Swank) at an end opposite to the third socket (41) 
wherein:
the bridge is configured to deliver rotational torque to a fastener engaged within one of the first socket, the second socket, or the third socket (bridge is capable of delivering rotational torque to the sockets since the bridge allows for torque to applied to both sockets), the multi-function tool further comprises a second tool (25) comprising a first shaft (19) sized to releasably engage the receiving slot (Circular hole at the top of 35) and a second shaft (17) extending from the first shaft at an angled junction (Seen in figure 1 and 2), the second shaft being sized to pass at least partially through the receiving hole in the bridge (O-ring 26 engages bore 47 as shown in figure 2), and
the first sidewall (Defined by 31) defines a first channel (Space through the center of 31) extending through the first socket body from the first socket to the second socket (see figure 2 of Swank),
However, Swank does not explicitly teach a blade comprising a cutting edge wherein the bridge includes a receiving hole formed along the longitudinal axis of the bridge and passing through from one side of the bridge to the other side of the bridge, wherein the second socket body comprises a receiving slot at an end opposite to the third socket and aligned substantially parallel with the longitudinal axis of the bridge wherein the first sidewall includes a slot aligned substantially parallel to the first axis, wherein the blade is disposed within the slot with the cutting edge exposed within the first channel, and wherein the blade is aligned substantially parallel to the first axis.
However, Ma (US 20150135912 A1) does teach a similar configuration wherein a bridge (10) includes a receiving hole (12) formed along the longitudinal axis (defined from socket to socket of the tool) of the bridge and passing through from one side of the bridge to the other side of the bridge (shown by tool 30 extending through the bridge in Fig 1). 
	It would be obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute the internal bore of Swank with the transverse longitudinal receiving hole as taught by Ma as both simply allow for better portability of the tool and allow for easier transport of the tool.
	Swank as modified does not teach wherein the second socket body comprises a receiving slot at an end opposite to the third socket and aligned substantially parallel with the longitudinal axis of the bridge 
	However, Tazori (CN 103862438 A) does teach wherein a socket body comprises a receiving slot (15) at an end opposite to a socket (11) and aligned substantially parallel with the longitudinal axis of the bridge (See Annotated Figure A, since the axis of the second socket body and the longitudinal axis of the bridge are perpendicular, and the axis of the receiving slot is perpendicular to the axis of the second socket body, then the axis of the receiving slot will be aligned substantially parallel with the longitudinal axis of the bridge.)

    PNG
    media_image1.png
    386
    548
    media_image1.png
    Greyscale

Annotated Figure A (Figure 1 of Tazori)
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Swank to have a receiving slot to secure a secondary tool to allow for the tools to be easily accessible and secured together.
Swank, alone or in combination does not teach, suggest or make obvious a blade comprising a cutting edge, wherein the first sidewall includes a slot aligned substantially parallel to the first axis, wherein the blade is disposed within the slot with the cutting edge exposed within the first channel, and wherein the blade is aligned substantially parallel to the first axis.
Modification of Swank to include this feature is not obvious as doing so would interfere with the function of the first socket and the storage of the secondary tool. There is no reasonable way to modify the first socket and secondary tool meet the specific claim language of claim 1.
Thus, one would only arrive at the claimed invention (See specific claim language of independent claim 1) by using improper hindsight reasoning using knowledge gleaned only from the Applicants disclosure, and such a reconstruction would be improper.

Regarding Claim 17, Swank teaches 
A multi-function tool comprising:
a first socket body (31) comprising a first sidewall (wall of 31) defining a first socket within a first end of the first socket body (top end of 31) and a second socket (39), different than the first socket, within a second end of the socket body opposite the first end (bottom of 31), wherein the first socket body is aligned with a first axis (axis formed by center of 31);
a second socket body (35) comprising a second sidewall (wall of 35) defining a third socket (41) within a first end of the second socket body (bottom of 35), wherein the second socket body is aligned with a second axis (second axis defined by center of 35);
a bridge extending along a longitudinal axis (33) and connecting the first sidewall (wall of 31) of the first socket body (31) to the second sidewall (wall of 35) of the second socket body (35) at opposing ends (see figure 1 where bridge 33 connects the two socket bodies), wherein the first axis (defined by center of socket 31) is substantially parallel (Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.”) to the second axis (defined by center of 35) and the longitudinal axis is substantially perpendicular to both the first axis and the second axis (bridge 33 is perpendicular to the axis of both socket bodies Col 3 line 7-9 “Preferably, the angle between the handle 33 and cylinder 35 is between 90 degrees and about 135 degrees.”); 
a detachable tool (25) comprising a first shaft (19) and a second shaft (17);
wherein the second socket body (35) comprises a receiving slot at an end opposite to the third socket (circular hole on the top of socket 35), and
the first sidewall (Defined by 31) defines a first channel (Space through the center of 31) extending through the first socket body from the first socket to the second socket (see figure 2 of Swank),
But does not teach wherein the receiving slot is aligned substantially parallel with a longitudinal axis of the bridge, the receiving slot sized to releasably receive therein a first shaft of a detachable tool, and wherein the bridge includes a receiving hole passing through from one side of the bridge to the other side of the bridge and sized to receive therein a tip of a second shaft of the detachable tool a blade comprising a cutting edge; and wherein the first sidewall includes a slot aligned substantially parallel to the first axis, wherein the blade is disposed within the slot with the cutting edge exposed within the first channel, and wherein the blade is aligned substantially parallel to the first axis.
However, Tazori does teach wherein the receiving slot (15, Annotated Figure A) is aligned substantially parallel with a longitudinal axis of the bridge (Annotated Figure A See Annotated Figure A, since the axis of the second socket body and the longitudinal axis of the bridge are perpendicular, and the axis of the receiving slot is perpendicular to the axis of the second socket body, then the axis of the receiving slot will be aligned substantially parallel with the longitudinal axis of the bridge), the receiving slot sized to releasably receive therein a first shaft of a detachable tool (See Annotated Figure A where receiving slot receives detachable tool).
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Swank to have a receiving slot to secure a secondary tool to allow for the tools to be easily accessible and secured together.
Swank as modified still does not teach does not teach and wherein the and wherein the bridge includes a receiving hole passing through from one side of the bridge to the other side of the bridge and sized to receive therein a tip of a second shaft of the detachable tool. 
However, Ma, does teach wherein the bridge (10) includes a receiving hole (12) passing from one side of the bridge to the other side of the bridge (see figure 1) and sized to receive therein a tip of a second shaft of the detachable tool (see figure 1 and 2 of Ma).
It would obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bridge of swank to have a receiving hole for a tip of a second shaft of a detachable tool, in order to increase the portability of the combined tool and to help ensure that the second tool is not dislodged unintentionally.
Swank, alone or in combination does not teach, suggest or make obvious a blade comprising a cutting edge, wherein the first sidewall includes a slot aligned substantially parallel to the first axis, wherein the blade is disposed within the slot with the cutting edge exposed within the first channel, and wherein the blade is aligned substantially parallel to the first axis.
Modification of Swank to include this feature is not obvious as doing so would interfere with the function of the first socket and the storage of the secondary tool. There is no reasonable way to modify the first socket and secondary tool meet the specific claim language of claim 1.
Thus, one would only arrive at the claimed invention (See specific claim language of independent claim 17) by using improper hindsight reasoning using knowledge gleaned only from the Applicants disclosure, and such a reconstruction would be improper.
Claims 3-8, 11-16 are allowable based on their dependency to allowable claim 1.
Claims 18-20 are allowable based on their dependency to allowable claim 17 
Therefore, claims 1, 3-8, 11-20 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueller (US Patent No US 1434401 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                            
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723